Citation Nr: 1521396	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart disorder, to include cardiomyopathy, status post myocardial infarction, coronary bypass.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the claim of service connection for a heart disorder but denied that claim on the merits.  The Veteran timely appealed that decision.

In February 2013, the Board remanded the case in order to afford the Veteran a hearing.  The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in May 2013; a transcript of that hearing is associated with the claims file.

In a July 2013 decision, the Board reopened the claim for service connection for a heart disorder and remanded that claim for further development.  During that remand, the Veteran and his spouse participated in a second hearing before the undersigned Veterans Law Judge in March 2014; a transcript of that hearing is also associated with the claims file.  

In a May 2014 decision, the Board denied entitlement to a heart disorder.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to vacate the Board's May 2014 decision and remand the claim for further development.  The case has been returned to the Board at this time in compliance with the Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Joint Motion for Remand, the parties agreed that the case should be remanded in order for attempts to obtain records from the Social Security Administration (SSA) and from the medical facility at Guantanamo Bay, Cuba.  

After the case was returned to the Board, in an April 2015 statement, the Veteran also requested that the deck logs from the U.S.S. Elmer Montgomery be obtained from January 1, 1991 through January 3, 1992.  

On remand, attempts to obtain all of those records should made.  Also, any ongoing private and VA treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Court confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, the Veteran has requested a third videoconference hearing in a March 2015 correspondence.  After the above documents have been obtained to the extent possible, the Veteran should be so scheduled for that requested hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Through appropriate sources, attempt to obtain all relevant documents, specifically including deck logs, of the U.S.S. Elmer Montgomery from January 1, 1991 through January 3, 1992.  Any documents obtained should be associated with the claims file.  If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

2.  Attempt to obtain any treatment records from the medical facility at Guantanamo Bay, Cuba, respecting the Veteran; such treatment most likely occurred in 1991 or 1992.  Any documents obtained should be associated with the claims file.  If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Obtain any relevant VA treatment records from the St. Cloud VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2013 and associate those documents with the claims file.

5.  Ask the Veteran to identify any private treatment that he may have had for his heart disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a heart disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

7.  Following the above development, if the Veteran's claim still remains denied and the Veteran still wishes to have a hearing, schedule the appellant for a hearing before a Veterans Law Judge, either at the local regional office or via videoconference and notify him and his representative of the date, time and location of this hearing.  Every effort should be made to schedule the Veteran for a hearing with the undersigned Veterans Law Judge, if possible.  

Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the appellant withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




